DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                Claims status
2.	In After Final Consideration Pilot Program 2.0 Request filed on 12/14/2021, claims 1-10, 13-14, 16-19 and 27-28 have been amended. Claims 11-12 and 20-26 have been cancelled. Therefore, claims 1-10, 13-19 and 27-28 are currently pending for the examination.

Statement of Substance of Interview (After Final Consideration Pilot Program 2.0)
3.	Applicant’s representative requested to initiate the interview prior to filing the AFCP response after final action. Both parties discussed the allowable subject matter related with independent claims 1, 10, 27 and 28 regarding compact prosecution. Agreement was reached to reconvene upon receiving the official response (Applicant initiated interview summary dated 12/06/2021). Examiner discussed with Applicant’s representative to reconvene the previous interview under After Final Consideration Pilot Program 2.0. Applicant’s representative attempted to explain how the amendments to the claims differs from the cited prior art as stated in applicant remarks filed in the Response.

                                                        Response to Amendments
4.	Applicant Remarks Made in an Amendment: see Page 9-12, filed on 12/14/2021, with respect to claims 1-10, 13-19 and 27-28  have been fully considered and and are persuasive.  The rejections under 35 U.S.C. 103 of claims 1-10, 13-19 and 27-28 have been withdrawn.


Allowable Subject Matter
5.	In the After Final Consideration Pilot Program 2.0 Request filed on 12/14/2021, claims 1-10, 13-19 and 27-28 (renumbered as claim 1-19) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
6.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“identify at least one of a coexistence or an intermodulation influence, between the time division duplexing configuration of the NR  cell and a time division duplexing configuration of a LTE radio cell, on an LTE receiver of the user equipment; and 6Application No. 16/642,023 change an uplink schedule parameter of the user equipment on the LTE radio cell in order to mitigate the identified at least one of the coexistence or the intermodulation influence” in combination with other claim limitations as specified in claims 1, 10, 27 and 28.
Note that the first closest prior art, Sun et al. (US 2018/0279303 A1), hereinafter “Sun”  teaches: a new radio base station for a mobile telecommunications system (Figs. 1, 6, 7, 14, scheduling entity for a first radio access technology (RAT), such as the New Radio (NR) RAT) comprising: circuitry configured to: communicate with user equipment and at least one LTE base station and to establish a new radio cell (Figs. 1, 6, 7, 14, scheduling entities (e.g., gNB and eNB) communicatively coupled via a backhaul interface), and transmit a time division duplexing configuration (Fig. 14, 1406-1408, paragraphs [0068], [0148]-[0149]; transmitting subframe structure information including the configuration of the current subframe to a set of one or more scheduled entities) of the new radio cell (Figs. 1, 14, paragraphs [0068], [0148]-[0149]; the scheduling entity for a first radio access technology (RAT), such as the New Radio (NR) RAT) to the LTE base station to enable the LTE base station (Figs. 1, 14, paragraphs [0068], [0148]-[0149]; the second RAT may be a legacy RAT, such as LTE) to: analyze the received time division duplexing configuration of the new radio cell (paragraph [0095]; align the radio frame timing between the NR slot and the legacy subframe); and change a parameter of the LTE radio cell in order to mitigate the identified at least one of the coexistence or the intermodulation influence (Figs. 8-11, 12, paragraphs [0095], [0172]-[0173]; adjusting frame timing and control parameters to facilitate coexistence between NR transmissions and LTE transmissions).
Note that the second closest prior art, Niu et al. (US 2013/0272173 A1), hereinafter “Niu”  teaches: the LTE base station (Figs. 1-4) to: analyze the received time division duplexing configuration of the new radio cell (Figs. 2, 4, TDD configuration table 200-symmetric uplink interference pattern 212 and asymmetric uplink interference pattern 214 between two base stations); identify at least one of a coexistence an intermodulation influence (Figs. 2, 4, step 404, paragraphs [0021], [0040], [0041]; uplink interference pattern based on the received TDD configuration information), between the time division duplexing configuration of the radio cell and a time division duplexing configuration of the LTE radio cell (Fig. 1, paragraph [0021]; logic and/or features at base stations 112 or 122 may include system equipment, such as network equipment for a communications system or network compliant with one or more 3GPP LTE Specifications (e.g., LTE-A)), on an LTE receiver of the user equipment (Fig. 1, paragraph [0021]; e examples are not limited in this context); and change a parameter of the LTE radio cell in order to mitigate the identified at least one of the coexistence or the intermodulation influence (Figs. 2, 4, step 404, paragraphs [0021], [0040], [0041], [0042]; power control factors for each determined uplink interference pattern).
The prior arts cited above disclose the claimed limitations in part, however, these combined functional limitations as recited are not anticipated or made obvious by prior art of record taken singularly or in combination. Additionally, Applicants have pointed out the distinction between the amended claim as “Sun does not disclose or suggest any features related to NR and LTE interoperability; Niu describes features related to LTE operations; like Sun, Niu does not disclose or suggest any features related to NR and LTE interoperability” (Applicant initiated interview summary dated 12/06/2021 and Remarks Made in an Amendment dated 12/14/2021). These arguments, together with the other arguments presented in Remarks and amendments made overcome the current prior art rejection. Thus, the prior art of record does not sufficiently teach, suggest or render obvious the claimed limitations as detailed on their entirety.
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 


Citations of Pertinent Prior Art 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Jechous et al. (US 2013/0324113 A1) entitled: "RADIO COMMUNICATION DEVICE AND METHOD FOR OPERATING A RADIO COMMUNICATION DEVICE"
• JIANG et al. (US 2020/0119889 A1) entitled: "TRANSMISSION METHOD, RELATED EQUIPMENT AND SYSTEM FOR TERMINAL SELF-INTERFERENCE"
• John Wilson et al. (US 2018/0316472 A1) entitled: "REUSING LONG-TERM EVOLUTION (LTE) REFERENCE SIGNALS FOR NESTED SYSTEM OPERATIONS "
• Yun et al. (US 2017/0064658 A1) entitled: "APPARATUS AND METHOD FOR OPERATION RADIO ACCESS TECHNOLOGY IN COMMUNICATION SYSTEM SUPPORTING TIME DIVISION DUPLEXING SCHEME"
• Takeda et al. (US 2018/0220434 A1) entitled: "USER TERMINAL, RADIO BASE STATION, AND RADIO COMMUNICATION METHOD"

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SITHU KO/Primary Examiner, Art Unit 2414